       Case 4:14-cv-00463-JAJ-CFB Document 330 Filed 12/02/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 FREDERICK ROZO,

        Plaintiff,                                         No. 4:14-cv-00463-JAJ

 vs.

 PRINCIPAL LIFE INSURANCE                                          ORDER
 COMPANY,

            Defendant.


       The official transcript of the trial held in this matter has been prepared by the court
reporter.     Pursuant to the Guide to Judiciary Policy § 510.25(a)(1), a certified transcript
must be filed with the Clerk of Court not later than three working days after delivery to
the requesting party.     Here, Principal requested that the official transcript be redacted so
that public access is not available for that small portion of the transcript revealing
proprietary information or trade secrets.
       Upon the foregoing,
       IT IS ORDERED that the court reporter shall not file the certified transcript until
the court has reviewed the defendant's request to redact the publicly available copy.
       DATED this 2nd day of December, 2020.
